It appears from the record that, notwithstanding the masculine sounding name, this appellant is a woman. She was indicted for the offense of robbery, but upon the trial was convicted of grand larceny, and duly sentenced to an indeterminate term of imprisonment of not less than two nor more than three years in the penitentiary. She appealed from the judgment of conviction pronounced and entered in the court below. We find no error apparent on the record, and upon the record proper this appeal is rested. The judgment of conviction, from which this appeal was taken, will stand affirmed.
Affirmed.